Citation Nr: 1036237	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral arm, hand, 
elbow, and wrist disorder, to include carpel tunnel syndrome.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include degenerative joint disease and cysts.

3.  Entitlement to service connection for a bilateral hip 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

The Veteran testified before the undersigned in February 2009.  
She additionally testified before a Decision Review Officer (DRO) 
in January 2007.  Transcripts of the hearings are of record.  

This case was previously remanded by the Board in April 2009 for 
further development.  The RO was instructed to obtain employee 
treatment/health records from the records facility in Austin, 
Texas and to obtain a VA examination and opinion to determine the 
nature and etiology of her current bilateral arm, hand, elbow, 
and/or wrist disability, to include carpal tunnel syndrome and 
epicondylitis. 


FINDINGS OF FACT

1.  The medical evidence is in equipoise as to whether the 
Veteran's current bilateral arm, hand, elbow, and wrist disorder, 
to include bilateral carpel tunnel syndrome, bilateral 
epidcondylitis, and degenerative changes of the hands, is related 
to active duty service.

2.  A chronic bilateral foot disorder, to include ganglion cysts 
and degenerative joint disease, was not manifest during service 
or within one year of service discharge; and, the evidence of 
record does not indicate that a medical nexus exists between the 
Veteran's active duty service and her current bilateral foot 
disorder. 

3.  A chronic bilateral hip disorder (bilateral hip strain) was 
not manifest during service; and, the evidence of record does not 
indicate that a medical nexus exists between the Veteran's active 
duty service and her current bilateral hip disorder. 


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, a bilateral arm, 
hand, elbow, and wrist disorder, to include bilateral carpel 
tunnel syndrome, bilateral epidcondylitis, and degenerative 
changes of the hands, was incurred in service.  
38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A bilateral foot disorder, to include degenerative joint 
disease and cysts, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5017(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  A bilateral hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).





(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claim for a bilateral arm, hand, elbow, and 
wrist disorder, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  


With respect to the Veteran's claims for a bilateral foot 
disorder and a bilateral hip disorder, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in April 
2004 that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter informed 
her of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

Moreover, with respect to the Dingess requirements, in March 
2006, the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the March 2006 
notice, the matter was readjudicated in an October 2007 
supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records.  Further, the Veteran 
submitted private treatment records.  

As part of its April 2009 Remand, the Board directed the AOJ to 
obtain the Veteran's employee health records/file from the 
Portland VA Medical Center (VAMC), which were held at the records 
center in Austin, Texas.  It is not entirely clear as to whether 
the records received the Portland VAMC are her employee or 
patient records.  There is one email indicating that no records 
could be found.  There is also a print out of her treatment 
history that lists employee-related medical care that the Veteran 
received, which was accompanied with records pertaining to the 
same.   Nevertheless, at this juncture, the Board finds that it 
is safe to proceed in the adjudication of the appeals.  Notably, 
the Veteran testified, at her February 2009 BVA hearing that her 
employee health records would not reflect treatment for her feet 
or hips.  See BVA Hearing Transcript (T.) pages 4-5. Rather, she 
testified that they pertained to her wrists and possibly her 
elbows. See T. at 5.  As the Board is granting the Veteran's SC 
claim for a bilateral arm, hand, elbow, and wrist disorder, the 
Board does not find prejudice with proceeding with a decision at 
this time.  Additionally, as the Veteran testified that she did 
not seek treatment for her feet or hips through VA employee 
health service, clarification regarding this September 2009 
inquiry is not necessary.  The Board concludes that the 
development set forth in the April 2009 Remand has now been 
sufficiently accomplished and therefore finds that it may proceed 
with a decision at this time.

The Veteran was also provided an opportunity to set forth her 
contentions during the hearings before the undersigned in 
February 2009 and DRO in 2007.  In Bryant v. Shinseki, 23 
Vet.App. 488 (2010), the United States Court of Appeals for 
Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the RO Decision Review Officer/Veterans Law 
Judge who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the February 2009 hearing, the undersigned essentially 
discussed the need for evidence showing a current disability, the 
incurrence of an injury in service, and a medical opinion 
relating her disorders to service or evidence of continuity of 
symptomatology.  The undersigned and DRO hearing officer also 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims, e.g., 
evidence showing treatment for her hip or foot problems since 
service or a medical opinion relating those disabilities to 
service.  

Moreover, neither the Veteran nor her representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO/Board hearings.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claims and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the element(s) 
necessary to substantiate her claims for benefits.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate the claims based on the current record.

Next, specific VA examinations and opinions were obtained in 
August 2008 with respect to the issues of a bilateral foot and a 
bilateral hip disorder.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations and opinions obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the Veteran's claims file.  The VA examiner 
considered all of the pertinent evidence of record, to include 
her service treatment records and personal statements and 
history, and provided rationales for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §1131.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral arm, hand, elbow, and wrist disorder

In considering in-service incurrence, the Board initially notes 
that the available service treatment records fail to demonstrate 
any complaints or treatment referable to an arm, hand, elbow or 
wrist disorder.  A May 1979 separation examination reflected a 
normal clinical evaluation.  Complaints associated with her arms, 
hand, elbow and wrists were not made on a report of medical 
history completed at that time. 

As demonstrated above, the available service treatment records do 
not reveal that an arm, hand, elbow, or wrist disorder was 
incurred during active duty.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

In this regard, the Board has considered the Veteran's credible 
statements that she originally injured her arms, hands, elbows, 
and wrists in service, while working as an administrative 
specialist during service.  She testified that she had to type 
using a manual type writer and additionally used old stencil 
machines because Xerox machines were not available.  See T. pages 
8-9.  

The Board notes that the Veteran's DD 214 indicates her military 
occupational specialty was that of an administrative specialist.  
Although the record does not verify the exact nature of her job 
duties as an administrative specialist, the Board finds that it 
would have been consistent with the circumstances of her service 
for her to have had to use a typewriter and stencil machine and 
perform other tasks that would require repetitive motion of the 
arm, hand, elbow, and or wrist. See 38 U.S.C.A. § 1154(a). 

Following service, the medical evidence does not demonstrate any 
complaints or treatment referable to her arms, hands, elbows or 
wrists until an April 1998 private treatment record which noted a 
diagnosis of moderate right and mild left carpal tunnel syndrome.  
A Health Information Summary, compiled as of June 2004, indicated 
that the Veteran had suffered from carpal tunnel beginning in 
January 1998. 

The Veteran and her husband testified in February 2009, regarding 
continuity of the Veteran's bilateral wrist symptomatology since 
service.  The Veteran is clearly competent to state that she 
experienced pain and numbness in the wrists and hands since 
service.  More importantly, although there is an almost 20-year 
gap between discharge and when the available post-service 
treatment records indicate the Veteran initially sought treatment 
for carpal tunnel syndrome, an April 2009 private treating 
physician indicated that in his profession opinion "the clerical 
work done by [the Veteran] during her active-duty US Army service 
1976-1979 was a contributing factor to her ongoing carpal 
bilateral tunnel syndrome."  

A March 2010 VA examiner additionally evaluated the Veteran's 
bilateral arms, hands, elbows and wrists.  The Veteran was 
diagnosed with lateral epicondylitis, bilateral wrist sprain, and 
bilateral hand degenerative changes.  The examiner then went on 
to provide the negative opinion that it was less likely that 
these problems had their onset in service because there was no 
record of the disabilities in service.  However, the examiner 
also stated that the Veteran's problems of the hands and wrists 
were "consistent with [an] overuse type injury."  He did not 
address whether the Veteran's in-service MOS as an administrative 
specialist, which the Board assumes had tasks that involved 
repetitive motion, contributed to the overuse injury.  Indeed, as 
the Veteran has had a life-long career as an administrative 
professional, the Board wonders whether it would even be possible 
to discern a difference between her in-service and post-service 
careers.

Further, the Board acknowledges that a credibility problem arose 
with the April 2009 medical opinion, as the author of this 
opinion had previously treated the Veteran in November 2001 
following a January 1990 work-related injury involving carpal 
tunnel syndrome and epicondylitis.  However, coupled with the 
March 2010 VA examiner's determination that the Veteran's 
diagnosed lateral epicondylitis, bilateral wrist sprain, and 
bilateral hand degenerative changes are consistent with an 
overuse type injury, the Board finds that a positive nexus has 
been made between the Veteran's hand, wrist and elbow disorder 
and service. There are no other opinions of record.

Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's in-service injury occurred.  
Therefore, in giving due consideration to the places, types, and 
circumstances of her service, in conjunction with both the April 
2009 private and March 2010 VA opinions, the Board finds that the 
doctrine of reasonable doubt supports a grant of service 
connection for a bilateral arm, hand, elbow, and wrist disorder.  

Bilateral Foot Disorder and Bilateral Hip Disorder

The Veteran is claiming entitlement to bilateral foot and 
bilateral hip disorders. She asserts that these disorders are the 
result of a fall from a 15-20 foot confidence wall during basic 
training.  See T. page 6. 

	The available service treatment records do not reflect complaints 
of treatment for bilateral foot of bilateral hip disorders.  A 
May 1979 separation examination noted a normal clinical 
evaluation of her lower extremities, other musculoskeletal, and 
feet. The Veteran denied complaints of arthritis, rheumatism, 
bone, joint or other deformity, or foot trouble in a report of 
medical history completed at that time. Significantly, she failed 
to report any injuries associated with a basic training accident 
at that time.  Even if the Board concedes that the Veteran 
suffered a fall during basic training, based on a normal 
separation examination, a chronic foot or hip disorder was not 
shown in service. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-service 
evidence does not support the conclusion that any current 
bilateral foot or hip disorders are causally related to active 
service for the reasons discussed below.
	
	The post-service evidence does not reflect complaints or 
treatment for her feet until an August 1988 private treatment 
record, over 10 years following the Veteran's separation from 
active duty service.  Complaints of hip pain were first noted in 
a February 2004 statement.  The medical evidence reflects 
complaints of hip pain in March 2004, where a history of 10 years 
duration was provided by the Veteran.  As such, the objective 
clinical evidence does not reflect continuity of symptomatology. 
	
	In addition to the absence of documented post-service 
symptomatology related to her feet and hips for many years, the 
evidence includes the Veteran, her friends, and her husband's 
statements asserting continuity of symptoms with respect to these 
disorders.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran, her friends, and family are competent 
to report symptoms because this requires only personal knowledge 
as it comes to them through their senses.  Layno, 6 Vet. App. at 
470.  Her husband and she have indicated that she continued to 
experience symptoms relating to her feet and hips after she was 
discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  

	The Board again notes that the separation examination was normal, 
indicating that a lower extremity, musculoskeletal, or foot 
disorder were not present at that time.  The Board also 
emphasizes the multi-year gap between discharge from active duty 
service (1979) and initial reported symptoms related to her feet 
in approximately 1988 (over a 10-year gap), and related to her 
hips in approximately 2004 (over a 20-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

	Additionally, when the Veteran sought to establish medical care 
with a private practitioner for her feet in August 1988, she did 
not report that her symptomatology was related to an in-service 
injury or that it was of longstanding duration.  Rather, she 
reported that her symptoms were associated with a fall down 4-5 
steps of stairs, approximately 8 days prior.  Further, when the 
Veteran sought to establish medical care with a private 
practitioner for her hips in March 2004, she reported that she 
had had ongoing chronic intermittent joint pains for a duration 
of only 10 years, thus placing its origin in approximately 1994, 
15 years following separation from service. Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the claimant).  She 
did not claim that her disorders were related to service until 
she filed her claims.  Her silence, when otherwise reporting her 
past medical history constitutes negative evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).
	
	Coupled with her demeanor at her personal hearing before the 
undersigned, which the undersigned found to contrived and 
evasive, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds her current recollections 
and statements made in connection with her claims for benefits to 
be of lesser probative value.  As a finder of fact, the Board, 
when considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); see also Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the competent evidence or 
through her statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
bilateral foot or bilateral hip disorders to active duty.    
	
	The only medical opinion which addresses the nexus question 
regarding these two issues is an August 2008 VA examination 
report.  The August 2008 VA examiner indicated that diagnostic 
testing revealed accessory ossicles at the navicular and 
calcaneal spurs.  A status post right foot ganglion cyst excision 
was noted.  The examiner indicated that there were records dating 
back to 1988 documenting her right foot problem.  Nothing was 
noted prior to that time.  The examiner further noted that the 
Veteran had denied "foot trouble" at the time of her discharge 
physical.  With this information, the examiner noted that she was 
"not able to state that the foot problem started in the service 
without resorting to mere speculation."  She further opined that 
she was not able to state that the left foot problem started 
while the patient was in the service without resorting to mere 
speculation. 
	
	With respect to the Veteran's bilateral hip disorder, the August 
2008 VA examiner diagnosed the Veteran with a bilateral hip 
strain.  The examiner opined that "I am not able to state that 
this occurred while the [Veteran] was in the service or that it 
is related to the fall which occurred in the service without 
resorting to mere speculation, since the hip problem did not 
surface until the mid 1990s."
	
These speculative opinions cannot be used to establish the 
Veteran's claims.  See Stegman v. Derwinski, 3 Vet. App. 228 
(1992) (held that did little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection).  
There are no contradictory opinions of record.  

The Board finds that although the August 2008 VA opinions were 
speculative in nature, they are adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file.  She also 
considered the Veteran's statements and history.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that she misstated any relevant 
fact.  Moreover, her opinions were supported by adequate 
rationale.  She stated the absence of evidence of treatment in-
service or for many years post-service prevented her from 
formulating an opinion outside the realm of speculation.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion.

	The Board has also considered the Veteran and her husband's 
statements asserting a nexus between her currently-diagnosed foot 
and hip disorders and active duty service.  The Board reiterates 
that they are competent to report symptoms as they come to them 
through their senses.  However, bilateral foot or bilateral hip 
disorders are not the type of disorders that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to the 
clinical findings than to their statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection for either a bilateral foot or bilateral hip disorder 
and there is no doubt to be otherwise resolved.  As such, the 
appeals are denied.

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic diseases.  
However, in order to trigger the presumption, such disease must 
become manifest to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2009).  As the evidence of record fails to 
establish any clinical manifestations of degenerative joint 
disease within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic disease 
have not been satisfied. 

In sum, the evidence does not support a grant of service 
connection for bilateral foot or hip disorders.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt rule is not applicable.




(CONTINUED NEXT PAGE)


ORDER

Service connection for a bilateral arm, hand, elbow, and wrist 
disorder, to include bilateral carpel tunnel syndrome, bilateral 
epidcondylitis, and degenerative changes of the hands, is 
granted.

Service connection for a bilateral foot disorder, to include 
degenerative joint disease and cysts, is denied.

Service connection for a bilateral hip disorder is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


